In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00232-CR



          CHRISTI BETH PERRIN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 4
                  Collin County, Texas
            Trial Court No. 004-82924-2014




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                ORDER
        Erik F. Gierczyk, an assistant district attorney with the Collin County1 District Attorney’s

Office, has filed a motion to extend the deadline for filing the State’s brief in this matter. The brief

was due May 13, 2015.

        In his motion, counsel does not provide the Court with a reasonable explanation of the need

for an extension of time. This Court interprets Rule 10.5(b)(2) of the Texas Rules of Appellate

Procedure as requiring counsel to provide specific information to justify a requested extension,

including the cause numbers of cases in which other briefs were filed, the dates they were filed,

the dates, cause numbers and courts of matters scheduled for trial, the exact dates of trial (if

known), the expected duration of trial, etc. Broad, general statements do not provide the required

facts and are not adequate to meet the requirements of the rule. See TEX. R. APP. P. 10.5(b)(2).

        All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

        In this instance, we grant the State’s motion and extend the deadline for filing the State’s

brief by twenty-one days, making the brief now due June 3, 2015.                        Absent extraordinary

circumstances, further requests for extensions of time will not be granted.




1
 Originally appealed to the Fifth Court of Appeals in Dallas, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
are unaware of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2
      IT IS SO ORDERED.



                          BY THE COURT



Date: May 19, 2015




                            3